Citation Nr: 1519124	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-42 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for paranoid type schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file includes April/May 2009 and December 2009 private examination reports from psychologist W. Anderson.  She diagnosed the Veteran with posttraumatic stress disorder (PTSD), schizophrenia, panic disorder with agoraphobia, and personality disorder, as well as having symptoms of bipolar disorder.  Her diagnoses are based, in part, on the Veteran's unverified assertions that he was responsible for the potential launching of missiles armed with warheads which could kill one million people, and from handling matters of "national security" during a riot.  The Veteran's military occupational specialty in service was a grave digger, he did not have foreign service, and his rank upon separation was an E-2.  His claimed stressors are not consistent with his service, and he is not service-connected for PTSD, agoraphobia, a personality disorder, or bipolar disorder.  Thus, the reports are not adequate for rating purposes.

The most recent VA examination report is from September 2009.  The most recent VA clinical treatment records in the claims file are from 2010; they do not reflect VA mental health treatment.  

In an April 2015 appellate brief, the Veteran's accredited representative contended that the September 2009 VA examination was inadequate because it is more than five years old and does not reflect a GAF score based on the Veteran's service-connected disability.  The Board disagrees with the representative's contention.  The report contains a GAF score based on schizophrenia.  In addition, the mere passage of time does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Nevertheless, the Board acknowledges that the VA examination report is more than five years old and that there are no treatments records in the claims file after 2010.  2010 records reflect that the Veteran denied problems with schizophrenia and declined mental health consultation. 

The September 2009 VA examination report reflects that the Veteran stopped working in approximately 2004, due to drugs or for "no reason."  The private December 2009 record by Dr. W. Anderson reflects that the Veteran reported that he had last been employed in approximately 2000 or 2001, but had worked "off and on" since then.  The Board is unsure if the Veteran is in receipt of Social Security Administration (SSA) benefits.

Based on the foregoing, the Board finds that a remand to obtain possible SSA records, VA clinical records from 2010 to present, private treatment records from 2009 to present, and a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received mental health treatment/examination from 2009 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each private provider, to include W. Anderson. 
  
After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records from January 2010 to present.  

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

3.  Thereafter, schedule the Veteran for an examination to determine the current extent of his schizophrenia.  The examiner should differentiate, if reasonably possible, the symptoms of the Veteran's service-connected schizophrenia from his nonservice-connected acquired psychiatric disabilities, if any.  

The examiner should consider the 2009 opinions of W. Anderson, and opine as to whether, in the clinician's opinion, the Veteran had a valid diagnosis of any acquired psychiatric disability, other than schizophrenia or PTSD, since 2009, and if so whether it is as likely as not causally related to, or aggravated by service or a service-connected disability.  

The examiner should not consider a diagnosis of PTSD because the Veteran does not have confirmed stressors and/or stressors consistent with the circumstances of his service.

4.  Thereafter, readjudicate the issue on appeal with consideration of evidence received since issuance of the Statement of the Case in September 2010.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

